VOSS,
dissenting.
I respectfully dissent.
First, I do not agree with the majority’s application of Reynolds to this case. Ordinarily, the trial court’s role and responsibilities in a plea acceptance are governed by Arizona Rules of Criminal Procedure 17.1, 17.2, 17.3, and 17.4. Under those rules, the trial court is required to determine that the plea is made voluntarily and intelligently, and that a factual basis for the plea exists. It is only when a defendant professes innocence *492or indicates lack of intent that Reynolds applies.1
Here, it is not clear that defendant made this prerequisite statement of innocence or lack of intent. Defendant pled to three offenses: residential trespass, possession of marijuana for sale, and possession of a defaced weapon. Counsel for the state described a factual basis for each count and the trial judge then addressed defendant, soliciting his response. Defendant stated, “The marijuana wasn’t for sale, but—And the residential trespass—It’s all true.”
The majority interprets this response as a protestation of innocence and concludes that the trial judge improperly ignored it. Because the ultimate meaning of this response depends on many intangible factors not captured in the record, I choose to defer to the trial judge’s interpretation. The trial judge was present and heard defendant’s response. We are limited to a cold record that lacks the elements of inflection, posture, attitude, and emphasis. In addition, the length of the pauses between defendant’s utterances cannot be discerned from a mere “—” in the transcript and could dramatically affect the meaning of defendant’s statements.
Given a sufficient pause before defendant’s last remark and an attitude and inflection of resignation, the words “It’s all true” could be viewed as an ultimate admission of the state’s factual basis and a negation of defendant’s prior exculpatory language.2 The trial judge could have reasonably interpreted defendant’s statement in that way, thereby obviating the need for further inquiry.3 In the absence of clearer evidence in the record, I decline to second-guess the trial judge’s perception and interpretation of defendant’s facially contradictory statements. I would not apply Reynolds here. In my view, the trial judge properly exercised his discretion and complied with Rules 17.1—17.4 in accepting defendant’s plea.
But even if the majority is correct that defendant indicated a lack of intent on the possession for sale charge, I still dissent because, even under Reynolds, the trial judge proceeded properly in accepting the plea. The record supports the conclusion that defendant’s plea was voluntary and supported by a factual basis and that defendant understood the nature of the charges against him. The voluntary and intelligent nature of defendant’s plea is not at issue here. Neither the defendant nor the majority dispute that these two requirements of Reynolds were satisfied.4 Thus, the only issues before this court are whether a sufficient factual basis existed to support the pleas and whether the defendant acknowledged the benefit of pleading guilty.
The trial court heard the factual basis presented by the state at sentencing. After taking the factual basis, the trial judge asked defendant’s counsel if he desired to supplement. Defendant’s counsel agreed that “the state would have a factual basis,” and the defendant himself, as pointed out above, arguably accepted the factual basis. The majority, however, lends great weight to defendant’s claims that he was drunk and exaggerating when he made incriminating remarks *493about selling drugs. Apparently, the majority finds this sufficiently contradictory to “clearly and affirmatively” admitting guilt, such that, in their view, the factual basis fails to meet the “strong evidence” requirement of Wallace, 151 Ariz. 362, 728 P.2d 232.
There is, however, no requirement that the defendant actually acknowledge guilt. In lieu of an admission of guilt from the defendant, a factual basis may be established from evidence in the extended record. State v. Sodders, 130 Ariz. 23, 633 P.2d 432 (App. 1981). A review of the extended record in this case reveals the following facts. Defendant was a passenger in an automobile stopped for erratic driving. While questioning the driver, the officer observed and recognized defendant as an individual with a known gang affiliation. Defendant appeared to be trying to hide something. Defendant was asked to step out of the car. He exited the car and consented to a search. The search revealed a defaced .22 caliber .semiautomatic pistol concealed in defendant’s waistband and one quarter ounce of marijuana in a plastic bag in defendant’s shoe.
Concerning the marijuana, defendant told the officer that “It’s the only way to make money.” Defendant was arrested. At jail, after being Mirandized,5 defendant told officers that he had been steadily selling marijuana and crack cocaine as it was the only way he knew to make money.
At the time of his arrest defendant had no income or other means of support. Defendant stated that he had sold other marijuana earlier in the day and intended to sell the drugs in his shoe to a customer “on the East side of town.” Based on the foregoing, I disagree with the majority and believe there is abundant evidence to support the trial judge’s conclusion that a factual basis existed for defendant’s plea, even under Reynolds.
Where, as here, the record before the judge contains strong evidence of actual guilt, the defendant need only intelligently conclude that his interests require entry of a guilty plea. North Carolina v. Alford, 400 U.S. 25, 37, 91 S.Ct. 160, 167, 27 L.Ed.2d 162 (1970). In Alford, the Court stated:
[T]he Constitution is concerned with the practical consequences, not the formal categorizations, of state law. Thus, while most pleas of guilty consist of both a waiver of trial and an express admission of guilt, the latter element is not a constitutional requisite to the imposition of a criminal penalty.
Id. (citations omitted). Thus, a defendant may properly enter a guilty plea, whether he realizes or disbelieves his guilt, where, in his view, “he [has] absolutely nothing to gain by trial and much to gain by pleading.” Id.
This court applied this principal in State u Moreno, 16 ArizApp. 191, 492 P.2d 440 (1972). In that case, the defendant pled guilty to a reduced charge of attempted grand theft, but when questioned about the factual basis for the plea, denied any complicity in the theft other than mere presence. Id. Mr. Moreno unequivocally stated that his brother and another removed the equipment and that he had no knowledge of their intent to do so. Id. at 193, 492 P.2d at 442.
Despite Mr. Moreno’s protestations, this court, citing facts in the extended record, affirmed the conviction. We stated:
Appellant’s argument seems to equate the court’s satisfaction of a “factual basis” with satisfaction of the defendant’s guilt. This requirement can be met even though the defendant might deny his guilt, as the United States Supreme Court concluded in North Carolina v. Alford—
We believe that the appellant here could have intelligently concluded, as did the defendant in North Carolina v. Alford ... that a guilty plea was in his best inter-ests____
Id. at 193-94, 492 P.2d at 442-43 (citations omitted). Thus, from the facts surrounding the case and plea, we inferred that Moreno could have intelligently concluded that a guilty plea was in his best interests. Because of that possibility and the factual basis *494for the charges, we affirmed the trial court’s discretion in accepting Moreno’s plea.
Here, however, the majority holds—without explicitly overruling Moreno—that for Alford pleas, a defendant must acknowledge he is entering a plea of guilty because he thinks it is in his best interests, and his acknowledgement “ought to be clear on the record” not left to inference. While I agree that State v. King indicates the need for defendants to acknowledge the circumstances surrounding their choice to plead guilty, I cannot agree that the record must explicitly reflect such an acknowledgment.
But, even if I were to agree with the majority’s approach, the outcome in this case would be the same. Defendant knew the plea was in his best interest when he denied that any threats or promises were made concerning the plea and stated, “I got to plead guilty.” There is no need for this court to infer anything.
The trial court heard the evidence and testimony and concluded that the facts supported defendant’s plea. Defendant knowingly and intelligently waived his right to trial and pleaded guilty. This court should not now attempt to weigh the credibility of defendant’s contradictory statements based on a cold transcript. Such determinations are more properly left to the trial court.
The court in Moreno said it best: “Viewed in light of the evidence against [defendant] and his representation by competent counsel, the validity of his guilty plea cannot be seriously questioned.” Moreno, 16 Ariz.App. at 194, 492 P.2d at 443. I agree, and would affirm.

. In Reynolds the court held:
[W]hen a plea of guilty is coupled with a statement by defendant as to his innocence, the trial court has a duty to inquire into and resolve the conflict---- [Wjhere the defendant indicates that he did not have the requisite intent, it is particularly incumbent on the trial court to determine that (1) the plea is voluntary, (2) a factual basis for the plea exists and (3) that the defendant understands the nature of the charge against him.
25 Ariz.App. 409, 413, 544 P.2d 233, 237 (1976) (citations omitted) (emphasis added).


. Under this reading, the defendant’s statement could be viewed as strong evidence of the factual basis for the plea. See State v. Tucker, 110 Ariz. 270, 271, 517 P.2d 1266, 1267 (1974).


. The majority mischaracterizes my approach as holding that the trial judge did ’’interpre[t] the defendant’s comment” in the manner described. Clearly, I state only that the judge could have interpreted defendant's comments in this way.


. The trial judge listed the charges in defendant’s plea and asked, "So do you understand what it is that you are pleading guilty to?” Defendant answered, "Yes, sir.” The court repeatedly asked defendant if he understood the proceedings and if he had any questions. Defendant had none. In addition, defendant answered "no” to inquires on whether he had been promised anything other than what was contained in the plea agreement or had been threatened in any fashion.


. Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, reh'g denied Califor-nía v. Stewart, 385 U.S. 890, 87 S.Ct. 11, 17 L.Ed.2d 121 (1966).